Citation Nr: 1130025	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-06 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a residual scar from an appendectomy. 

2.  Entitlement to a rating in excess of 10 percent for chrondromalacia of the left knee with degenerative arthritis and a medical meniscus tear. 

3.  Entitlement to an initial compensable rating for a hernia condition.

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION


The Veteran served on active duty from August 1996 to July 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board remanded the case for further action by the originating agency in January 2010.  The case has now returned to the Board for further appellate action.

The issues of entitlement to an initial compensable rating for a hernia condition and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's appendectomy scar manifests objective tenderness on examination without any limitation of motion and does not encompass an area greater than 20 square centimeters (sq. cm).
2.  Throughout the claims period, the Veteran's chrondromalacia of the left knee with degenerative arthritis and a medical meniscus tear manifested full extension and flexion limited to 100 degrees.  

3.  For the period beginning March 18, 2009, the Veteran's chrondromalacia of the left knee with degenerative arthritis and a medical meniscus tear manifested no more than mild instability. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 percent for a residual appendectomy scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2003).

2.  The schedular criteria for a rating in excess of 10 percent for chrondromalacia of the left knee with degenerative arthritis and a medical meniscus tear based on limitation of motion have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5014, 5256, 5258, 5259, 5260, 5261, 5262 (2010).

3.  For the period prior to March 18, 2009, the schedular criteria for a separate rating of 10 percent, but not higher, for chrondromalacia of the left knee with degenerative arthritis and a medical meniscus tear based on instability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Appendectomy Scar

Entitlement to service connection for a scar as a residual of an appendectomy was granted in an August 2002 rating decision.  An initial noncompensable evaluation was assigned, effective August 1, 2002.  The March 2008 rating decision on appeal continued the noncompensable evaluation, but an increased 10 percent evaluation was assigned in a September 2009 rating decision, effective January 1, 2006.  

As a preliminary matter, the Board notes that the criteria for evaluating scars were revised during the pendency of this appeal effective October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  As the Veteran's claim for an increased rating was pending before the change of criteria effective October, 28, 2008, they will not be evaluated under the current criteria for rating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2010)).  

The Veteran's appendectomy scar is currently rated as 10 percent disabling under Diagnostic Code 7804 pertaining to superficial scars that are painful on examination.  The current 10 percent rating is the maximum possible under this Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).   Diagnostic Codes 7802 and 7803 (2003) also provide for a maximum evaluation of 10 percent and an increased rating is therefore not possible under these diagnostic codes. 

A disability evaluation in excess of 10 percent is possible under Diagnostic Code 7805 (2003), based on limitation of function of the part affected by a scar, but the record does not establish any limitation of motion of the Veteran's abdomen or trunk.  Upon VA examination in September 2006, the examiner determined that none of the Veteran's abdominal scars resulted in any limitation of motion.  Similarly, the September 2009 VA examiner concluded that the Veteran's appendectomy scar had no disabling effects.  As there is no limitation of function associated with the appendectomy scar, an increased rating is not warranted under Diagnostic Code 7805.  
The Board has also considered whether an increased rating is warranted under Diagnostic Code 7801 (2003), pertaining to scars other than the head, neck, or face that are deep.  The Veteran's appendectomy scar has consistently measured approximately 20 cm x 1 cm and therefore covers an area of 20 square cm.  It clearly does not encompass an area approximating 77 sq. cm and a rating in excess of 10 percent is not warranted under the criteria for rating deep scars.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Finally, the Veteran has argued that an increased rating is warranted for his service-connected appendectomy scar under Diagnostic Code 7804 (2010).  Under this diagnostic code, an increased 20 percent evaluation is assigned for three or four scars that are unstable or painful.  Although the Veteran has only one appendectomy scar, he is also service-connected for residuals of a ventral hernia.  The September 2009 VA examiner identified three scars resulting from the Veteran's laparoscopic hernia repair.  The Veteran argues that his appendectomy scar and hernia repair scars meet the criteria for a 20 percent rating under Diagnostic Code 7804 (2010).  However, as discussed above, the Veteran's claim for an increased rating for his appendectomy scar was received prior to the change of regulations effective October, 28, 2008.  Thus, Diagnostic Code 7804 (2010) is not for applicable to the current claim and an increased rating is not possible under this diagnostic code.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2010)); VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Left Knee Disability

Entitlement to service connection for postoperative residuals of left patellofemoral syndrome was granted in an August 2002 rating decision.  An initial  noncompensable evaluation was assigned effective August 1, 2002.  The April 2006 rating decision on appeal assigned a temporary total rating for surgery requiring convalescence from February 28, 2006 to April 1, 2006, with a 10 percent evaluation assigned thereafter.  At that time, the left knee disability was characterized as chondromalacia with degenerative osteoarthritis.  In January 2010, when the claim was previously before the Board, the disability on appeal was styled as chondromalacia with degenerative arthritis, left knee, with a medical meniscus tear.  

The Veteran's left knee disability is currently rated as 10 percent disabling under Diagnostic Code 5014 for osteomalacia.  Under this diagnostic code, osteomalacia is rated based on limitation of motion of the affected part as degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003 which provides for a 10 percent evaluation when limitation of motion is noncompensable for a major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  While Diagnostic Code 5003 also provides a maximum 20 percent evaluation with X-ray evidence of involvement of 2 or more major or minor joints and occasional incapacitating episodes, the Veteran's service-connected disability clearly affects only one major joint: the left knee.  Thus, an increased rating is not warranted under Diagnostic Code 5003. 

The Veteran's left knee has been productive of painful limited motion throughout the claims period.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of extension of a leg is rated under Diagnostic Code 5261 which provides for a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation is warranted for extension limited to 10 degrees and a 20 percent evaluation is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 5260, pertaining to limitation of flexion of the leg, provides for a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's left knee motion was most restricted in January 2010 during a rehabilitation consultation at the Miami VA Medical Center (VAMC) when flexion was measured to 100 degrees and extension was full to 0 degrees.  He has manifested full extension throughout the claims period, and upon VA examinations in September 2006 and May 2010, flexion was never less than 130 degrees.  Compensable evaluations are warranted under Diagnostic Codes 5260 and 5261 when extension is limited to 10 degrees and flexion is limited to 45 degrees.  Thus, the Veteran's left knee was productive of noncompensable limitation of motion throughout the claims period.  

With respect to the DeLuca factors, the range of motion measurements noted above were rendered with consideration of complaints of pain and other functional factors.  During the January 2010 rehabilitation consultation at the VAMC, the Veteran experienced pain with flexion only beyond 100 degrees.  Similarly, the September 2006 and May 2010 VA examiners both found that the Veteran did not manifest pain during range of motion testing.  There was also no additional loss of left knee motion following repetitive testing.  Therefore, even with consideration of functional factors, the Veteran's left knee disability has not manifested compensable limitation of motion at anytime during the claims period.  A rating in excess of 10 percent based on limitation of motion is accordingly not warranted.  
Although an increased rating is not warranted based on limitation of motion of the left knee, the Board finds that a separate 10 percent rating for instability is appropriate for the period beginning March 18, 2009.  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Diagnostic Code 5257 provides that knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

For the period beginning March 18, 2009, the Veteran's left knee has demonstrated no more than slight instability.  During a March 2009 rheumatology examination at the VAMC, the Veteran complained that his left knee gave out and almost caused him to fall on several occasions.  Anterior drawer testing was positive in October 2009, and the left knee manifested pain with varus and valgus testing in January 2010.  These objective findings demonstrate some instability of the left knee and a separate 10 percent evaluation is therefore warranted under Diagnostic Code 5257 from March 18, 2009.  A rating in excess of 10 percent is not warranted as the Veteran's left knee has not consistently demonstrated instability upon objective testing.  During the VA examination in May 2010 there was no objective evidence of instability, and the left knee was also stable during an examination at the VAMC conducted in December 2009.  Similarly, the Veteran did not report experiencing any instability or giving way of his left knee prior to March 18, 2009 and there is no objective evidence of instability prior to that date.  

The Board has also considered whether increased evaluations are warranted under the other criteria for rating the knee at anytime during the claims period.  A 20 percent evaluation is possible for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  While the Veteran has complained of locking on several occasions during the claims period, the record does not contain findings of "frequent" locking,  pain, and effusion.  Nor does the record contain findings of dislocated semilunar cartilage.  Therefore Diagnostic Code 5258 is not for consideration.  Similarly, Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula, are also not for application in this case as the Veteran's left knee disability has not manifested the symptoms associated with these diagnostic codes.  

Therefore, the Veteran's chrondromalacia of the left knee with degenerative arthritis and a medical meniscus tear warrants a 10 percent rating for painful noncompensable limitation of motion under Diagnostic Code 5014 throughout the claims period and a separate 10 percent rating for mild instability under Diagnostic Code 5257 for the period beginning March 18, 2009.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the grant of higher ratings under the Rating Schedule.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's appendectomy scar manifests pain without any limitation of function.  His left knee disability is productive of symptoms including painful limited motion and mild instability.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2006 and May 2007 letters.  Although the March 2006 letter pertaining to the left knee disability did not include notice of the disability-rating and effective-date elements of the claim, the Veteran was provided the required notice in a separate May 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice (specifically of the Dingess elements) was provided after the initial adjudication of the claim for an increased rating for a left knee disability, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the May 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported undergoing any private treatment of his knee and scar disabilities, and in a May 2011 statement from the Veteran he noted that all relevant treatment had occurred at the Miami VAMC.  

Additionally, the Veteran failed to report for a June 2010 VA examination to determine the severity of his appendectomy scar.  When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2010).  The Veteran was initially scheduled for an examination of his appendectomy scar in April 2010, but received notice of the examination after the scheduled date.  He requested that the examination be rescheduled at the Miami VAMC, and after clarifying the Veteran's address, a second examination was scheduled for June 2010.  The Veteran failed to report for the rescheduled examination and has not provided good cause for his failure to appear.  See 38 C.F.R. § 3.656(a) (providing examples of good cause including the illness or hospitalization of the claimant, death of an immediate family member, etc.).  The Veteran was also notified in April 2010 that failing to report for an examination could result in the denial of his claim.  

The Board also finds that VA has complied with the January 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, records from the Miami VAMC dating from October 2008 to April 2011 were associated with the claims folder.  The Board notes that the January 2010 remand ordered that records from October 2007 to November 2008 should be associated with the claims folder, but the recently acquired records indicate that the Veteran lived in Ecuador from October 2006 to October 2008 and did not undergo any treatment with VA during this period.  Thus, there are no records for the period dating from October 2007 to October 2008.  The Veteran was also provided a VA examination in May 2010 to determine the severity of his left knee disability in response to the Board's remand.  As noted above, an examination of the Veteran's abdominal scar was scheduled, but the Veteran failed to report.  The case was then readjudicated in May 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for a residual scar from an appendectomy is denied. 

Entitlement to a rating in excess of 10 percent for chrondromalacia of the left knee with degenerative arthritis and a medical meniscus tear based on limitation of motion is denied.  

Entitlement to a separate 10 percent rating for chrondromalacia of the left knee with degenerative arthritis and a medical meniscus tear based on mild instability is granted.


REMAND

In March 2007, the Veteran filed a notice of disagreement with a December 2006 rating decision that assigned an initial noncompensable evaluation for a hernia condition.  He has not been provided a statement of the case (SOC) in response to the notice of disagreement, and a remand is required for the issuance of a SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

With respect to a claim for TDIU, the Court has recently held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

The record contains both lay and medical evidence that the Veteran's service-connected left knee disability has significantly impaired his employment.  He testified in November 2009 that his knee pain and loss of motion prevented him from working at his former job as a tennis instructor, and the May 2010 VA examiner specifically found that the Veteran's left knee condition resulted in significant effects on employability.  While the Court has determined that a claim for TDIU is part of the Veteran's claim for an increased rating currently on appeal, the RO has not explicitly adjudicated the entitlement to TDIU since a March 2008 rating decision that denied the benefit.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC for the following actions:

1.  The RO or the AMC should issue a SOC to the appellant and his representative on the issue of entitlement to an initial compensable rating for a hernia condition.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU at anytime during the claims period, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

3.  If the Veteran perfects an appeal with respect to either of these matters, ensure that any indicated development is completed before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


